Exhibit 10.11

 

FIRST AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

 

This First Amendment to Loan and Security Agreement (this “Amendment”) is
entered into as of September 26, 2018, by and among PACIFIC WESTERN BANK, a
California state chartered bank (“Bank”), and COMPASS THERAPEUTICS LLC and
COMPASS THERAPEUTICS ADVISORS, INC. (each a “Borrower” and collectively,
“Borrowers”).

 

RECITALS

 

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of March 30, 2018 (as amended from time to time, the “Agreement”). The
parties desire to amend the Agreement in accordance with the terms of this
Amendment.

 

NOW, THEREFORE, the parties agree as follows:

 

1)Bank hereby waives any and all of Borrower’s violations of the Primary
Depository covenant, as more particularly described in Section 6.6 of the
Agreement (as in effect immediately prior to the effectiveness of this
Amendment), occurring on or before the date of this Amendment for maintaining
Cash outside Bank in excess of the amounts permitted thereunder.

 

2)Section 2.5(c) of the Agreement is hereby amended and restated, as follows:

 

(c) Success Fee. Upon a Liquidity Event, Borrowers shall pay to Bank a fee of
$1,050,000. Notwithstanding anything to the contrary in this Agreement, this
Section 2.5(c) shall survive any termination of this Agreement; and

 

3)Section 6.6 of the Agreement is hereby amended and restated, as follows:

 

6.6 Primary Depository. Borrower shall maintain all its depository and operating
accounts with Bank and all its investment accounts with Bank or Bank’s
affiliates. Notwithstanding the above, Borrower shall be permitted to maintain
an aggregate amount not to exceed $250,000 in one or more accounts outside of
Bank. Prior to maintaining any investment accounts with Bank’s affiliates, the
applicable Borrower, Bank, and any such affiliate shall have entered into a
securities account control agreement with respect to any such investment
accounts, in form and substance reasonably satisfactory to Bank.

 

4)Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment of, any right, power, or remedy of
Bank under the Agreement, as in effect prior to the date hereof. Each Borrower
ratifies and reaffirms the continuing effectiveness of all agreements entered
into in connection with the Agreement.

 

Compass Therapeutics LLC – 1st Amendment to LSA - Execution

 





 

 

5)Each Borrower represents and warrants that the representations and warranties
contained in the Agreement are true and correct as of the date of this
Amendment.

 

6)This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.

 

7)As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

 

a)this Amendment, duly executed by each Borrower;

 

b)payment of all Bank Expenses, including Bank’s expenses for the documentation
of this Amendment and any related documents, and any UCC, good standing or
intellectual property search or filing fees, which may be debited from any of
Borrower’s accounts; and

 

c)such other documents and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

 

[Signature Page Follows]

 

Compass Therapeutics LLC – 1st Amendment to LSA - Execution

 

2

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

COMPASS THERAPEUTICS LLC         By: /s/ Jeb Ledell   Name:   Jeb Ledell  
Title: Chief Operating Officer         COMPASS THERAPEUTICS ADVISORS, INC.      
  By: /s/ Jeb Ledell   Name: Jeb Ledell   Title: Chief Operating Officer        
PACIFIC WESTERN BANK         By: /s/ Joseph Holmes Dague   Name: Joseph Holmes
Dague   Title: Senior Vice President  

 

[Signature Page to First Amendment to Loan and Security Agreement]

 

 

 

 

Compass Therapeutics LLC – 1st Amendment to LSA - Execution

 

 

3





 

 